UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) May 27, 2010 CHINO COMMERCIAL BANCORP (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 000-35366 (Commission File No.) 20-4797048 (I.R.S. Employee Identification No.) 14345 Pipeline Avenue, Chino, California 91710 (Address of Principal Executive Offices) (Zip Code) (909) 393-8880 (Registrants Telephone Number including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the follow provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a‑12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d‑2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e‑4(c)) Submission of Matters to Vote of Security Holders The Companys annual meeting of shareholders was held on May 27, 2010. A total of 504,801 shares were represented and voting at the meeting, constituting 72.2% of the 698,961 issued and outstanding shares entitled to vote at the meeting. Proxies were solicited by the Companys management pursuant to Regulation 14 under the Securities Exchange Act of 1934. There was no solicitation in opposition to Managements nominees for directorship as listed in the proxy statement, and all of such nominees were elected pursuant to the vote of shareholders. The directors noted below were elected to one-year terms. The votes tabulated were: Authority Authority Name: Given: Withheld: Dann H. Bowman 382,384 1,600 Linda M. Cooper 383,984 0 H.H. Kindsvater 383,984 0 Richard G. Malooly 383,984 0 Richard J. Vanderpool 383,984 0 Bernard J. Wolfswinkel 383,984 0 Thomas A. Woodbury, D.O. 383,984 0 Jeanette L. Young 383,984 0 There were 120,817 broker non-votes received with respect to this item. The appointment of Hutchinson and Bloodgood, LLP as the Companys independent registered public accounting firm for 2010 was ratified, with the number of shares cast as follows: For Against Abstain 504,127 187 487 The number voting for constituted 72.1% of the total number of shares represented and voting at the meeting with respect to proposal 2. There were no broker non-votes received with respect to this item. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Dated: June 3, 2010 CHINO COMMERCIAL BANCORP By: /s/Sandra F. Pender Sandra F. Pender Senior Vice President and Chief Financial Officer
